        Case 2:20-cv-02374-EFB Document 7 Filed 12/16/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY C. HERNANDEZ,                             No. 2:20-cv-2374-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    GREEN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

18   § 1983, seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. ECF No. 2.

19                                Application to Proceed In Forma Pauperis

20          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

21   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

22   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

23   § 1915(b)(1) and (2).

24                                           Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                        1
        Case 2:20-cv-02374-EFB Document 7 Filed 12/16/20 Page 2 of 5


 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plain statement” requirements of Rule 8, its
 9   allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556 U.S.
10   662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          Plaintiff’s complaint, handwritten in a style both bubbly and compressed, is also long-
25   winded and redundant. As a result, it is non-compliant with Rule 8 insofar as it is nearly illegible
26   and fails to contain a “short and plain statement” of his claims. See, e.g., Shuster v. Oppelman,
27   962 F. Supp. 394, 396 (S.D.N.Y. 1997) (holding that a partially illegible pro se complaint does
28   not comply with Rule 8); Knutson v. Lucky Store, Inc., No. CIV S-07-0981-LKK-EFB-P, 2008
                                                         2
        Case 2:20-cv-02374-EFB Document 7 Filed 12/16/20 Page 3 of 5


 1   U.S. Dist. LEXIS 116353, 2008 WL 4167076, at *1 (E.D. Cal. Sept. 5, 2008) (dismissing a pro se
 2   complaint that was mostly illegible and did not comply with Rule 8). Although spanning
 3   seventeen pages, the allegations seemingly boil down to the following: On July 22, 2020,
 4   plaintiff got into a fight with another inmate. Plaintiff does not describe the nature of the fight or
 5   allege whether any one sustained injuries. After the incident, defendant Troung twice asked
 6   plaintiff to sign a “marriage chrono” indicating that plaintiff could safely coexist in the same
 7   housing unit as the other inmate. Officer Duneas also asked plaintiff to sign the chrono. Plaintiff
 8   refused each time. Plaintiff attempted to report his enemy/safety concerns to defendants Green
 9   and Moreland through sending them Forms 22. They never responded, and plaintiff remained
10   housed in the same unit as the inmate with whom he fought until September. During this time,
11   plaintiff tried to stay safe by avoiding programming, such as mental health services. He suffered
12   emotional and psychological distress as a result.
13          Plaintiff’s allegations cannot survive screening. Under the Eighth Amendment “prison
14   officials have a duty to protect prisoners from violence at the hands of other prisoners.” Farmer
15   v. Brennan, 511 U.S. 825, 833 (1994) (internal quotation marks, ellipsis, and citation omitted). To
16   show a violation, plaintiff must allege facts sufficient to support a claim that prison officials knew
17   of and disregarded a substantial risk of serious harm. See id. at 844, 847 (“A prison official’s
18   duty under the Eighth Amendment is to ensure ‘reasonable safety,’ . . . .”). In this case, there is
19   insufficient factual context to support a failure to protect claim. Objectively, there is no showing
20   that sharing the same housing unit with the inmate against whom plaintiff had fought posed a
21   serious risk of harm. Subjectively, there is no showing that any defendant knew of an identifiable
22   serious risk of harm to plaintiff and failed to take reasonable measures to abate it. As for
23   defendants Troung and Duneas, plaintiff has alleged only that they asked him to sign a “marriage
24   chrono.” As for defendants Green and Moreland, plaintiff has alleged only that they failed to
25   respond to his inmate grievances. Their failure in this regard does not amount to a constitutional
26   violation, as there are no constitutional requirements regarding how a grievance system is
27   operated. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003); Buckley v. Barlow, 997 F.2d
28   494, 495 (8th Cir. 1993).
                                                         3
             Case 2:20-cv-02374-EFB Document 7 Filed 12/16/20 Page 4 of 5


 1             Based on the foregoing, the complaint is dismissed with leave to amend.
 2                                               Leave to Amend
 3             Plaintiff will be granted leave to file an amended complaint. An amended complaint must
 4   allege a cognizable legal theory against a proper defendant and sufficient facts in support of that
 5   cognizable legal theory. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
 6   (district courts must afford pro se litigants an opportunity to amend to correct any deficiency in
 7   their complaints). Should plaintiff choose to file an amended complaint, the amended complaint
 8   shall clearly set forth the claims and allegations against each defendant.
 9             Any amended complaint must not exceed the scope of this order and may not add new,
10   unrelated claims. Further, any amended complaint must cure the deficiencies identified above
11   and also adhere to the following requirements:
12             Any amended complaint must identify as a defendant only persons who personally
13   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
14   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
15   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
16   legally required to do that causes the alleged deprivation). It must also contain a caption
17   including the names of all defendants. Fed. R. Civ. P. 10(a).
18             Any amended complaint must be written or typed so that it so that it is complete in itself
19   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
20   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
21   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
22   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
23   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
24   1967)).
25             Finally, the court cautions plaintiff that failure to comply with the Federal Rules of Civil
26   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
27   See E.D. Cal. L.R. 110.
28   /////
                                                          4
        Case 2:20-cv-02374-EFB Document 7 Filed 12/16/20 Page 5 of 5


 1                                             Conclusion
 2         Accordingly, IT IS HEREBY ORDERED that:
 3         1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted.
 4         2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
 5            accordance with the notice to the California Department of Corrections and
 6            Rehabilitation filed concurrently herewith.
 7         3. The complaint is dismissed with leave to amend within 30 days from the date of
 8            service of this order. Failure to comply with this order may result in a
 9            recommendation that this action be dismissed for failure to state a claim upon which
10            relief could be granted.
11   DATED: December 16, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
